ANSTEAD, Judge,
concurring specially.
Because of the lack of a record and the parties’ conflicting accounts of the evidence of income produced below, I concur in the affirmance of the trial court’s financial awards. However, the former husband is still not without relief. Since the trial court determined the husband’s net monthly income and set this finding out in the final judgment, the husband may be entitled to a modification and reduction in his support payments if he can demonstrate to the trial court at an evidentiary hearing that his net monthly income is presently substantially less than the trial court found to exist in September of 1992. I also concur with the comments in Judge Polen’s separate opinion.